                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                    )
                Plaintiff,                   )
                                             )
                  v.                         )     Criminal No. 19-10078-RWZ
                                             )
WILLIAM “RICK” SINGER,                       )
                 Defendant.                  )

                            DECLARATION OF PUBLICATION

       Pursuant to 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C) of the Federal Rules of Criminal

Procedure, which authorizes the manner of publication of an Order of Forfeiture in a criminal case,

notice of the Preliminary Order of Forfeiture (Docket No. 43) was posted on an official government

internet site (www.forfeiture.gov) for at least 30 consecutive days, beginning on October 1, 2019,

and ending on October 30, 2019. See Attachment 1.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information and belief. Executed on February 3, 2020, at Boston, Massachusetts.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:      /s/ Carol E. Head
                                                     CAROL E. HEAD, B.B.O. # 652170
                                                     Assistant United States Attorney
                                                     U.S. Attorney=s Office
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
Dated: February 3, 2020                              carol.head@usdoj.gov
                                       Certificate of Service

        I hereby certify that this document, filed through the Electronic Case Filing system, will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
and paper copies will be sent to those indicated as non-registered participants.

                                                      /s/ Carol E. Head
                                                      CAROL E. HEAD
Dated: February 3, 2020                               Assistant U.S. Attorney




                                                  2
